The opinion of the court was delivered by
Allen, J. :
This is an action brought by Jackson township to compel the county clerk of Riley county to charge township taxes against the property situated in Randolph, a city of the third class, included within the boundaries of the township. The sole question presented'is whether a city of the third class, having real and personal property of an assessed valuation of less than $150,000, remains a part of the municipal township in which it is situated, and is subject to township taxes. Paragraph 925 of the General Statutes of 1889 is singularly ambiguous, and if we were compelled to decide this case solely by its provisions, we might have great difficulty in reaching a satisfactory result. But, when construed in connection with the next succeeding paragraph, and also with ¶ ¶ 5489, 5515, 5520, 6885, 7121, and in view of the fact that there is no provision for the assessment of the property of such a city, except by the township trustee, and that there is no provision for the participation of the resi*629dents of the city in the general elections, except as a part of the township, and that no provision is made for separating the taxeá required for the purpose of building bridges from those levied for other purposes, we reach the conclusion that it is still a part of the township. By ¶7121, it is provided that no city of more than 2,000 inhabitants shall be included within the corporate limits of any township, and such cities are constituted townships for the election of justices of the peace and constables. Provision is also made in other places in the statute for city assessors in such cities, and the other township officers are dispensed with, their functions being performed by city officers. The concluding portion of ¶"925 provides for making cities of the third class, having more than 1,000 population and an assessed valuation of more than $150,000, separate townships. In the absence of any legislation excluding such cities as Randolph from the municipal townships in which, they are situated, and providing for their assessment and taxation, we must hold that they still remain included in and parts of the townships in which they are situated, and subject to all township taxes.
A peremptory writ will be awarded, commanding the county clerk to enter township taxes -against the property in the city of Randolph.
All the Justices concurring.